     Case 2:20-cv-00950-TLN-KJN Document 12 Filed 11/16/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARILYN TILLMAN-CONERLY,                          No. 2:20-cv-950-TLN-KJN PS
12                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                        TO DISMISS AND TO DENY MOTION FOR
13           v.                                         DEFAULT JUDGMENT
14    U.S. OFFICE OF PERSONNEL                          (ECF Nos. 7, 9.)
      MANAGEMENT et al.,
15
                         Defendants.
16

17          On May 8, 2020, plaintiff, proceeding pro se, filed a complaint against the U.S. Office of

18   Personnel Management and Laverne Watson (an employee thereof). (ECF No. 1.) On May 12,

19   2020, the Clerk issued a summons. (ECF No. 2.) On July 13, 2020, plaintiff filed a “Motion for

20   Extension of Time” to serve defendants, stating she could not serve the complaint because the

21   government offices were closed due to the COVID-19 pandemic. (See ECF No. 4.) Plaintiff

22   requested a stay of the action until the offices re-opened. Id. The court denied plaintiff’s request

23   for a stay and ordered plaintiff to serve defendants by August 31, 2020. (See ECF No. 5.)

24          On August 18, plaintiff filed documents with the court in order to demonstrate service on

25   defendants was attempted. (ECF No. 6.) These documents include two affidavits from a process

26   server, who declares attempted personal service, then mailed the summons and complaint—for

27   both the U.S. Office of Personnel Management and Laverne Watson—to the Office’s address in

28   Washington D.C. (See ECF No. 6.) Since that date, neither defendant has entered an appearance
                                                       1
     Case 2:20-cv-00950-TLN-KJN Document 12 Filed 11/16/20 Page 2 of 5


 1   in this case.

 2           On October 7, the court ordered plaintiff to show cause why the action should not be

 3   dismissed for failure to serve defendants. (See ECF No. 7.) In response, plaintiff filed a motion

 4   for default judgment. (ECF No. 8.) Then, on October 21, plaintiff refiled the August 11

 5   documents and argued service had been effected. (See ECF No. 10.) Thus, plaintiff argues she

 6   has complied with the court’s order, and maintains a default should be entered.

 7           After reviewing plaintiff’s documents, as well as the docket in this case, the court finds

 8   plaintiff has failed to properly serve defendants. Further, given plaintiff’s insistence on moving

 9   for a default judgment instead of following the court’s order to focus on service of process, the

10   court recommends plaintiff’s complaint be dismissed.

11           Legal Standards

12           Instructions for service of process are contained in Rule 4 of the Federal Rules of Civil

13   Procedure.

14           When serving process on a United States agency in its official capacity, plaintiff must

15   serve process on the United States and send a copy of the summons and complaint to the agency

16   by certified mail. Fed. R. Civ. Pro. 4(i)(2). To serve the United States, plaintiff must:

17           A) deliver a copy of the summons and complaint to the United States attorney for
18              the district where the action is brought (or to an assistant United States
                attorney or clerical employee whom the United States attorney designates in a
19              writing filed with the court clerk) or send a copy of the summons and
                complaint by registered or certified mail to the civil-process clerk at the
20              United States attorney's office; and
             B) send a copy of the summons and complaint by registered or certified mail to
21
                the Attorney General of the United States at Washington, D.C.; and
22           C) if the action challenges an order of a nonparty agency or officer of the United
                States, send a copy of the commons and complaint by registered or certified
23              mail to the agency or officer.

24   Fed. R. Civ. Pro. 4(i)(1).

25           To serve a United States employee sued in an individual capacity for an act or omission

26   occurring in connection with duties performed on the United States’ behalf, a party must serve

27   both the United States (as per Rule 4(i)(1), outlined above) and the employee under Federal Rule

28   of Civil Procedure sections 4(e)-(g). Fed. R. Civ. Pro. 4(i)(3). Service on a domestic employee
                                                        2
     Case 2:20-cv-00950-TLN-KJN Document 12 Filed 11/16/20 Page 3 of 5


 1   may be had by following the rules for individual defendants, which allow for:
           (A) delivering a copy of the summons and complaint to the individual personally;
 2         (B) leaving a copy of the summons and complaint at the individual's dwelling or
 3             usual place of abode with someone of suitable age and discretion who resides
               there; or
 4         (C) delivering a copy of the summons and complaint to an agent authorized by
               appointment or by law to receive service of process.
 5

 6   Fed. R. Civ. Pro. 4(e)(2).
 7           Federal law also permits service of process under a state’s service of process rules. See
 8   Fed. R. Civ. Pro. 4(e)(1). California law permits mail service of process, but personal service
 9   must be diligently attempted before substituted service may be permitted. Cal. Civ. Pro. 415.30;
10   see Bonita Packing Co. v. O'Sullivan, 165 F.R.D. 610, 613 (C.D. Cal. 1995); see also 1 Cal.
11   Affirmative Def. § 2:14 (2d ed.) (discussing Cal. Civ. Pro. § 415.20(b)) (“The requirement that
12   the plaintiff attempt personal service with reasonable diligence before use of substituted service is
13   mandatory . . . [if] the requirement is not satisfied, the substituted service will be ineffective”).
14   Usually, two or three attempts at personal service at a proper place should satisfy the requirement
15   of reasonable diligence and allow substituted service. Bonita Packing, 165 F.R.D. at 613.
16   Further, even though California permits substitute service by mail, it is not deemed effective
17   unless acknowledged by the defendant. Cal. Civ. Proc. Code § 415.30(a); see also Wang v.
18   Governor of California, 539 F. App'x 733 (9th Cir. 2013) (“Although California law does permit
19   service of a summons by mail, such service is valid only if a signed acknowledgment is returned
20   and other requirements are complied with”).
21           Analysis
22           Here, plaintiff has not properly served process on either defendant. The documents
23   plaintiff submitted in response to the order to show cause are replicas of her August 11 filings.
24   These documents indicate plaintiff hired a process server to attempt personal service on the U.S.
25   Office of Personnel Management (“OPM”). (See ECF No. 10.) However, the process server was
26   told that due to the pandemic, the documents for the OPM should be mailed to 1900 E. St., NW,
27   Washington, D.C. 20415, and his affidavit indicates he did exactly that. (Id.) The process server
28
                                                         3
     Case 2:20-cv-00950-TLN-KJN Document 12 Filed 11/16/20 Page 4 of 5


 1   was also told Watson was teleworking and would need to be served at her home address. (Id.)

 2   However, the process server mailed Watson’s documents to the same office address in D.C. (Id.)

 3           The court was aware of the process server’s documents when issuing the order to show

 4   cause, and informed plaintiff that those documents were insufficient to demonstrate service of

 5   process. (ECF No. 7.) The documents indicate plaintiff fulfilled the second part of Rule 4(i)(2),

 6   requiring plaintiff to send a copy of the summons and complaint to the agency by mail, but do not

 7   indicate plaintiff has also attempted to serve the United States, as per Rule 4(i)(1)-(2). Further,

 8   plaintiff’s response to the OSC does not attempt to address the failure to serve defendant Watson

 9   under Rule 4(i)(3) and 4(e). In fact, plaintiff’s own process server informed plaintiff that because

10   Watson was teleworking, she would need to be served at her home address. (ECF No. 10 at Ex.

11   D.) Thus, plaintiff has failed to demonstrate good cause for her failure to serve defendants, and

12   the court is left to devise a remedy for plaintiff’s failure.

13           Ordinarily, pro se plaintiff are given great latitude in prosecuting their case, given their

14   unfamiliarity with the legal system and federal rules. See, e.g., Eriksen v. Washington State

15   Patrol, 2006 WL 994750, at *1 (E.D. Wash. Apr. 7, 2006) (“Generally pro se litigants are allowed

16   more latitude than litigants represented by counsel to correct defects in service of process and

17   pleadings.”) (quoting Moore v. Agency for Intern. Development, 994 F.2d 874 (D.C. Cir. 1993)).

18   However, pro se status in and of itself is not sufficient to show good cause. Townsel v. Contra

19   Costa County, 820 F.2d 319, 320 (9th Cir.1987) (noting that ignorance of or confusion about

20   service requirements does not constitute “good cause” for failure to serve). Plaintiff offers no
21   explanation for why she failed to comply with the court’s October 7th order to serve defendants

22   under Rule 4. Instead, it appears plaintiff is doubling down on her belief that service has been

23   had, as plaintiff not only resubmitted the same documents as she did prior to the court’s order to

24   show cause, but also filed for default judgment against defendants.1 (ECF Nos. 9, 10.)

25

26
     1
       Plaintiff’s pattern of failing to properly serve defendants and then move prematurely for default
     judgment is evident not only in this case, but in other cases filed in this court. See, e.g., Conerly
27   v. Veracity Research, et al., 2:19-cv-01021-KJM-KJN (request for entry of default denied four
     times by clerk of court, and motion for default judgment denied on the merits); Conerly v. Winn,
28   et al., 2:20-cv-01833-JAM-AC (wherein plaintiff moved for default judgment twice, despite
                                                          4
     Case 2:20-cv-00950-TLN-KJN Document 12 Filed 11/16/20 Page 5 of 5


 1              Given the lack of good cause, plaintiff’s failure to follow the orders of the court, and

 2   failure to follow the Federal Rules of Civil Procedure, the court recommends this case be

 3   dismissed. See Fed. R. Civ. P. 4(m) (“If a defendant is not served within 90 days after the

 4   complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

 5   the action without prejudice against that defendant or order that service be made within a

 6   specified time.”); Local Rule 183(a) (“Any individual representing herself without an attorney is

 7   bound by the Federal Rules of Civil or Criminal Procedure, these Rules, and all other applicable

 8   law . . . Failure to comply therewith may be ground for dismissal, judgment by default, or any

 9   other sanction appropriate under these Rules); see also King v. Atiyeh, 814 F.2d 565, 567 (9th

10   Cir. 1987) (“Pro se litigants must follow the same rules of procedure that govern other litigants”).

11                                           RECOMMENDATIONS

12              Accordingly, IT IS HEREBY RECOMMENDED that:

13              1. Plaintiff’s claims be DISMISSED WITHOUT PREJUDICE; and

14              2. Plaintiff’s Motion for Default Judgment (ECF No. 9) be DENIED; and.

15              3. The Clerk of the Court be directed to CLOSE this case.

16   Dated: November 13, 2020

17

18
     till.950
19

20
21

22

23   recommendation by the court that claims should be dismissed for lack of subject matter
     jurisdiction); Conerly v Kaiser Permanente, et al., 2:19-cv-02535-JAM-DB (wherein multiple
24   requests for entry denied and court warned plaintiffs against seeking entry of default against a
     defendant that was not properly served). Plaintiff’s conduct borders on vexatious, and continued
25   flouting of the court’s orders and rules may lead to a pre-filing order restricting her ability to file
26   cases in this court. See De Long v. Hennessey, 912 F. 2d 1144, 1146, 48 (9th Cir. 1990) (noting
     that district courts have the power to issue pre-filing orders that restrict a litigant’s ability to
27   initiate court proceedings, as “[f]lagrant abuse of the judicial process cannot be tolerated because
     it enables one person to preempt the use of judicial time that properly could be used to consider
28   the meritorious claims of other litigants.”).
                                                           5
